On April 19,2007, the defendant was sentenced as follows: Count I: Fifteen (15) years in the Montana State Prison, for the offense of Assault on a Peace Officer or Judicial Officer, a felony; Count II: Ten (10) years in the Montana State Prison, all time suspended, for the offense of Criminal Endangerment, a felony; Count III: Ten (10) years in the Montana State Prison, all time suspended, for the offense of Criminal Endangerment, a felony; and Count IV: A commitment to the Montana Department of Corrections for a term of thirteen (13) months, followed by a five (5) year suspended sentence, for the offense of DUI, a felony. The sentences imposed for Counts II - III shall run concurrently with each other and consecutively to the sentences imposed for *60Counts I and IV.
On August 5,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue his hearing to have additional time to prepare his case with counsel.
Therefore, it is the unanimous decision of the Sentence Review Division that the defendant’s application for review of sentence shall be continued to the next set of hearings in November 2010.
Done in open Court this 5th day of August, 2010.
DATED this 13th day of August, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.